Case 1:20-cr-00356-PKC Document 39 Filed 06/15/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

we ee ee ee eee x
UNITED STATES OF AMERICA
-v- : RESTITUTION ORDER
RONALD OLSON, 20 Cr. 356 (PKC)
Defendant.
wee eee ee eee ee ee eee eee x

Pursuant to the terms of the plea agreement between the United States of America
and RONALD OLSON, the defendant, and the terms of 18 U.S.C. § 3663(a)(3); and

Based upon the defendant’s conviction on Count One of the Information in this
case; the provisions of the presentence report; and all other proceedings in this case, it is hereby
ORDERED that:

RONALD OLSON shall pay restitution to the Internal Revenue Service in the

principal and interest amounts listed below, for the tax years listed below:

 

 

   
           

 

 

 

 

 

 

 

 

 

 

 

 

 

2011 $19,416 $7,991.92 $27,407.92
2012 $24,271 $8,979.75 $33,250.75
2013 $73,068 $24075.25 $97,143.25
2014 $70,445 $20,443.17 $90,888.17
2015 $111,207 $27,964.01 $139,171.01
2016 $136,178 $27,579.16 $163,757.16
2017 $95,151 $14,750.31 $109,901.31
$529,736 $131,783.57 $661,519.57

 

 

 
Case 1:20-cr-00356-PKC Document 39 Filed 06/15/21 Page 2 of 2

The Bureau of Prisons is directed to deduct from defendant RONALD OLSON’s reseurces
the maximum amount permitted under 28 C.F.R. § 545.11;

Defendant RONALD OLSON shail make all restitution payments, except those payments
made through the Federal Bureau of Prisons, to: United States District Court for the Southern
District of New York Clerk's Office-Restitution 500 Pearl Street New York, New York 10007;

Defendant RONALD OLSON shall include, with his restitution payment(s) transmitted to
the Clerk of the District Court, his name, the District Court's docket number assigned to the case
(20 Cr. 356 (PKC)), and a request that this identifying information be transmitted by the Clerk,

together with his payment(s), to the Internal Revenue Service at the following address:

IRS-RACS
Attn: Mail Stop 6261, Restitution
333 W. Pershing Ave. Kansas City, MO 64108

The Clerk of the Court shall forward the restitution payments to the IRS at the above
address within 30 days of receiving said payments, together with the defendant’s name, docket
number, and other identifying information;

The Defendant shall notify, within 30 days, the Clerk of Court, the United States Probation
Office (during any period of probation or supervised release), and the United States Attorney’s
Office, 86 Chambers Street, 3rd Floor, New York, New York 10007 (Attn: Financial Litigation
Unit) of (1) any change of the Defendant’s name, residence, or mailing address or (2) any material

change in the Defendant’s financial resources that affects the Defendant’s ability to pay restitution,

in accordance with 18 U.S.C. § 3664(k).

ates Sane 2 2021

( New York, New York

   

 

P. KEVIN CASTEL
United States District Judge

 

 
